PER CURIAM.
We issued a Spencer 1 show cause order directing Appellant to demonstrate why he should not be barred from any future pro *281se filings in this Court and why he should not be prohibited from any telephonic and/or in-person communications with Court Staff. Having carefully considered Appellant's response, we conclude that he is abusing the judicial process and Court Staff and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources and to protect Court Staff, we prohibit Appellant from filing with this Court any further pro se pleadings concerning Volusia County Seventh Judicial Circuit case number 2018-33323-FMCI. The Clerk of this Court is directed not to accept any further pro se filings concerning this case and not to accept any telephone or in-person communications. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing with The Florida Bar. See Isley v. State, 652 So. 2d 409, 411 (Fla. 5th DCA 1995) ("Enough is enough.").
FURTHER PRO SE FILINGS PROHIBITED.
WALLIS, EDWARDS, and HARRIS, JJ., concur.

State v. Spencer, 751 So. 2d 47 (Fla. 1999).